Exhibit 10.3

 

[g263351kc01i001.jpg]

 

Corporate Letter of Offer

 

 

“Channell Bushmans Group

 

8 October 2007

 

 

National Australia Bank Limited ABN 12 004 044 937

 

--------------------------------------------------------------------------------


 

Relationship Management

 

The banking needs of “Channell Bushmans Group” will be met by a specialist team
located at the NAB’s location.

 

Through our strong focus on actively managing our relationship with the group we
will be able to offer a number of benefits through our location:

 

•                                          A dedicated Relationship Manager who
your team will be able to deal directly with at times and who will be working
hard to add value to your business and respond quickly to your needs.

 

•                                          Your dedicated Relationship Manager
will be a central point of contact to access the complete suite of NAB’s
specialised services including Interest Rate Risk Management, Trade Solutions,
Leasing and Fleet Services and Wealth Creation.

 

The dedicated team at the location is led by:

 

•

 

Director

 

Patrick Ying

 

 

Direct Telephone Number

 

(02) 9237 9756

 

 

Facsimile Number

 

(02) 9237 9752

 

 

Email

 

Patrick.Ying@nab.com.au

 

 

 

 

 

•

 

Associate Director

 

Graeme Johnson

 

 

Direct Telephone Number

 

(02) 9237 9731

 

 

Facsimile Number

 

(02) 9237 9752

 

 

Email

 

Graeme. L.Johnson@nab.com.au

 

 

 

 

 

•

 

Account Manager

 

Linda Hardy

 

 

Direct Telephone Number

 

(02) 9237 1917

 

 

Facsimile Number

 

(02) 9237 9752

 

 

Email

 

Linda. H ardy@nab. com. au

 

Other important members of the team will include:

 

•

 

Credit Analyst

 

Joseph Ritchie

 

 

Direct Telephone Number

 

(02) 9237 9735

 

 

Facsimile Number

 

(02) 9237 9752

 

 

Email

 

Joseph.H .Ritchie@nab.com.au

 

--------------------------------------------------------------------------------


 

•

 

Business Banking Assistant

 

Ngoc Tran

 

 

Direct Telephone Number

 

(02) 9237 9253

 

 

Facsimile Number

 

(02) 9237 9752

 

 

Email

 

Ngoc.Chau.Tran@nab.com.au

 

Offer Period

 

This Letter of Offer remains available for acceptance until 12th October 2007.

 

We may withdraw our offer at any time before it is accepted by each Borrower if
we become aware of anything which, in our opinion, adversely alters the basis on
which we made our offer.

 

Thank you for the opportunity to provide the enclosed Letter of Offer to the
group for its consideration.

 

 

Yours sincerely,

 

 

/s/ Graeme Johnson

 

Graeme Johnson

Associate Director

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Part 1

Details of Facilities

7

 

1

 

Facility Summary

7

 

2

 

New facilities in this Letter of Offer

8

 

3

 

Other facilities

10

Part 2

Security

11

 

 

 

 

 

Part 3

Establishment Fees and Charges

12

 

 

 

 

 

Part 4

Conditions Precedent, Special Conditions and other information

13

 

 

 

 

 

Part 5

Covenants and Undertakings

14

 

 

 

 

 

Part 6

Property Conditions

17

 

 

 

 

 

Part 7

General Conditions

18

 

 

 

 

 

 

1

Conditions precedent

18

 

2

Facility limits and other limits

18

 

3

Payment obligations

18

 

 

3.1

General repayment obligations

18

 

 

3.2

Fees charges and other premiums

18

 

 

3.3

Obligation to pay interest

19

 

 

3.4

Interest rates

19

 

 

3.5

Pricing Review

19

 

 

3.6

Payments generally to be made in Australian Dollars

20

 

 

3.7

Payment in cleared funds

20

 

 

3.8

No set off or deduction

20

 

 

3.9

Payments due on non-banking days

20

 

 

3.10

Time for payment

20

 

4

Economic costs

20

 

 

4.1

Payment of economic costs

20

 

 

4.2

Economic events

21

 

 

4.3

Calculation of economic costs

21

 

5

Representations and warranties

22

 

 

5.1

General Representations and Warranties

22

 

 

5.2

Additional representations and warranties from a trustee

23

 

 

5.3

Representations and warranties are repeated

23

 

6

Undertakings and covenants

23

 

 

6.1

Negative Pledge

23

 

 

6.2

General undertakings

24

 

 

6.3

Additional undertakings from a trustee

24

 

 

6.4

Change of Shareholding

25

 

 

6.5

Partnerships

25

 

 

6.6

Class Order

25

 

 

6.7

Changes to Accounting Standards

25

 

 

6.8

Appointment of Consultants

26

 

7

Default

26

 

 

7.1

General Events of Default

26

 

 

7.2

Additional Events of Default

27

 

 

7.3

Consequences of default

28

 

 

7.4

Default Interest

28

 

 

7.5

Fees

29

 

 

7.6

Additional review rights

29

 

 

7.7

Obligations not affected

29

 

8

Review

29

 

 

8.1

Scope and frequency

29

 

 

8.2

Assistance

29

 

9

Change of Circumstances

29

 

 

9.1

Illegality

29

 

 

9.2

Increased Costs

29

 

10

Liability for regulatory events

30

 

5

--------------------------------------------------------------------------------


 

 

11

Confidentiality

30

 

12

Accounting for transactions

31

 

13

Setting off money

31

 

14

Holding Over

32

 

15

Telephone recording

32

 

16

Code of Banking Practice

32

 

17

Notices, other communications and service of documents

33

 

 

17.1

Service

33

 

 

17.2

NAB’s right to rely on notices

33

 

18

General

33

 

 

18.1

Statements of Account

33

 

 

18.2

The Bank’s certificates

33

 

 

18.3

How the Bank may exercise its rights

34

 

 

18.4

Preservation of the Borrowers’ liability

34

 

 

18.5

Consents and Conditions

34

 

 

18.6

Variation

34

 

 

18.7

GST

35

 

 

18.8

Valuations are for the Bank’s benefit

35

 

 

18.9

Indemnities

35

 

 

18.10

Inconsistent and applicable law

35

 

 

18.11

Severability

35

 

 

18.12

Assignment

35

 

19

Definitions and interpretation

36

 

20

Inconsistency

44

 

 

20.1

Precedence of this clause

44

 

 

20.2

Transaction documents

44

 

 

20.3

Facilities

44

 

 

 

 

 

Part 8

Bank Guarantee Facility Specific Conditions

45

 

 

 

Acceptance of Letter of Offer

47

 

 

 

 

 

Acknowledgment by Guarantor/Security Provider

49

 

6

--------------------------------------------------------------------------------


 

Part 1              Details of Facilities

 

1                                         Facility Summary

 

The Bank offers to provide the facilities detailed within this Letter of Offer
to “Channell Bushmans Group”. A summary of these facilities is set out below.
Facilities marked with a + (if any) are part of a Multi Option Facility.

 

FACILITY SUMMARY

 

Borrower:

 

Channell Pty Limited

 

 

 

ABN:

 

29002735622

 

 

 

Facility Type:

 

Guarantee by Bank

Facility Limit:

 

$300,000.00

 

 

 

Facility Type:

 

Business Card

Facility Limit:

 

$50,000.00

 

 

 

Facility Type:

 

Transactional Negotiation Authority

Facility Limit:

 

$200,000.00

 

 

 

Borrower Total:

 

$550,000.00

 

 

 

Borrower:

 

Bushmans Group Pty Limited

 

 

 

Facility Type:

 

Transactional Negotiation Authority

Facility Limit:

 

$275,000.00

 

 

 

Facility Type:

 

Business Card

Facility Limit:

 

$200,000.00

 

 

 

Facility Type:

 

Guarantee By Bank

Facility Limit:

 

$86,745.00

 

 

 

Borrower Total:

 

$561,745.00

 

 

 

Group Total:

 

$1,111,745.00 (Australian dollar facilities only)

 

This Facility Summary is provided for information purposes only and does not
form part of, or vary, the terms of any of the facilities referred to in it.

 

7

--------------------------------------------------------------------------------


 

2                                         New facilities in this Letter of Offer

 

New facilities are detailed below.

 

Borrower: Bushmans Group Pty Limited

Bank Guarantee Facility

 

Purpose/Utilisation:

 

Performance Guarantee

 

 

 

Facility limit:

 

$86,745 (eighty six thousand, seven hundred and forty five dollars)

 

 

 

Expiry Date:

 

31st October 2008

 

 

 

Issuing Fee:

 

1.80% of the face value of each bank guarantee payable on issue, subject to a
minimum fee of $500 for each bank guarantee.

 

 

 

Half Yearly Fee:

 

3.60% of the face value of each bank guarantee per year.

 

 

 

 

 

Payable in arrears, on a pro-rata basis, half yearly from the issue date and on
cancellation of the Bank guarantee.

 

 

 

 

 

Minimum (total) fee of $500 for each bank guarantee.

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

Bank Guarantee Facility Specific Conditions

 

8

--------------------------------------------------------------------------------


 

Borrower: Channell Pty Limited

Bank Guarantee Facility

 

Purpose/Utilisation:

 

Performance Guarantee

 

 

 

Facility limit:

 

$300,000 (three hundred thousand dollars)

 

 

 

Expiry Date:

 

31st October 2008

 

 

 

Issuing Fee:

 

1.80% of the face value of each bank guarantee payable on issue, subject to a
minimum fee of $500 for each bank guarantee.

 

 

 

Half Yearly Fee:

 

3.60% of the face value of each bank guarantee per year.

 

 

 

 

 

Payable in arrears, on a pro-rata basis, half yearly from the issue date and on
cancellation of the Bank guarantee.

 

 

 

 

 

Minimum (total) fee of $500 for each bank guarantee.

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

Bank Guarantee Facility Specific Conditions

 

 

 

 

Borrower: Channell Pty Limited

Transaction Negotiation Authorities Facility

 

Purpose/Utilisation:

 

Automation of Payroll

 

 

 

Facility limit:

 

$200,000 (two hundred thousand dollars)

 

 

 

Expiry Date:

 

31st October 2008

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

Those contained in original facility documentation.

 

Borrower: Bushmans Group Pty Limited

Transaction Negotiation Authorities Facility

 

Purpose/Utilisation:

 

Automation of Payroll

 

 

 

Facility limit:

 

$275,000 (two hundred and seventy five thousand dollars)

 

 

 

Expiry Date:

 

31st October 2008

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

Those contained in original facility documentation.

 

9

--------------------------------------------------------------------------------


 

Customer: Bushmans Group Pty Limited

Business Credit Card Facility

 

Purpose/Utilisation:

 

Purchasing

 

 

 

Facility limit:

 

$200,000 (two hundred thousand dollars)

 

 

 

Expiry:

 

31st October 2008

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

The Bank may decline any request to utilise the facility at its discretion.

 

Customer: Channell Pty Limited

Business Credit Card Facility

 

Purpose/Utilisation:

 

Purchasing

 

 

 

Facility limit:

 

$50,000 (fifty thousand dollars)

 

 

 

Expiry:

 

31st October 2008

 

 

 

Securities:

 

All securities detailed in Part 2

 

 

 

Specific Conditions:

 

The Bank may decline any request to utilise the facility at its discretion.

 

3                                         Other facilities

 

Any existing facilities held by a Borrower, and any new facilities provided to a
Borrower that are not documented in this Letter of Offer, are listed out below.

 

10

--------------------------------------------------------------------------------


 

Part 2              Security

 

Unless the Bank specifies in writing to the contrary, the securities listed
below, together with any additional or replacement securities provided by a
Borrower or a security provider, secure all facilities.

 

Each Borrower must provide, and must ensure that each security pro vider
provides, all the following securities in a form and substance satisfactory to
the Bank (if the Borrower or the security provider has not already done so).

 

The grant of any new securities detailed below does not prejudice or waive the
Bank’s right to rely upon, and enforce, earlier securities, unless otherwise
specified.

 

Fixed & Floating Charge

 

Over the whole of the company assets including goodwill and uncalled capital and
called but unpaid capital together with relative insurance policy assigned to
the National Australia Bank Limited given by

 

1.                                       Channell Pty Limited ABN 29 002 735 622

 

Guarantee and Indemnity

 

2.                                       In support of Bushmans Group Pty
Limited ABN 99 109 821 614 for $561,745.00 and other liabilities given by:-
Channell Pty Limited ABN 29 002 735 622

 

3.                                       Term Deposit Letter of Set Off over
Term Deposit Number 85-876-2380 in the name of Channell Pty Limited

 

11

--------------------------------------------------------------------------------


 

Part 3              Establishment Fees and Charges

 

The Borrower agrees to pay the following fees and charges immediately on
acceptance of this Letter of Offer (unless otherwise advised by the Bank):

 

Not Applicable

 

Any additional cost incurred for the use of the Banks’ internal legal
department, external solicitors and consultants will be borne by the Borrower
(or if there is more than one Borrower, jointly and severally by all Borrowers).

 

These fees and charges are in addition to any fees set out in the Details, the
Specific Conditions, and in the relevant Fees Guide as amended from time to
time.

 

Other fees and charges may be payable as set out in each Agreement.

 

12

--------------------------------------------------------------------------------


 

Part 4              Conditions Precedent, Special Conditions and other
information

 

1                                         General

 

Not Applicable

 

2                                         Other Information

 

13

--------------------------------------------------------------------------------


 

Part 5              Covenants and Undertakings

 

Reporting Covenants

 

Each Borrower undertakes to comply with the following reporting covenants at all
times.

 

These reporting covenants are to be assessed and reported as detailed below.

 

Annual Accounts (Audited - Including Cashflow)

 

Within 150 days of the close of each financial year, a copy of the audited
annual report or balance sheet, profit & loss account, and a copy of the
projected cashflow budget for the ensuing year for Channell Pty Limited ABN 29
002 735 622.

 

Interim Accounts (Excluding Cashflow)

 

Within 90 days of the close of each half year, a copy of the Borrower’s half
yearly management accounts including balance sheet and profit & loss statement
for Channell Pty Limited ABN 29 002 735 622.

 

Definitions

 

For the purposes of these Covenants and Undertakings:

 

capital adequacy means tangible net worth divided by total tangible assets.
current ratio means Current Assets divided by Current Liabilities.

 

dividend payout amount means the amount of dividend payments plus increased
loans to shareholders, expressed as a percentage of Net Profit after Tax.

 

finance charges means operating lease rental expense.

 

financial charges cover means Earnings Before Interest and Tax plus finance
charges divided by interest plus finance charges.

 

gearing / leverage ratio means Total Liabilities divided by tangible net worth.

 

intangible assets means deferred development expenses, deferred foreign exchange
gains, organisational or experimental expenses, research and development
expenses, intellectual property, future income tax benefits, goodwill, patents,
trademarks, service marks, design rights, franchises, copyrights, licences,
underwriting and formation

 

expenses and other items of a like nature which, according to current accounting
practice, are regarded as intangible assets.

 

interest for the purpose of financial reporting covenants means gross interest
expense (including finance lease, other external debt and subordinated debt
interest).

 

14

--------------------------------------------------------------------------------


 

interest cover means Earnings Before Interest and Tax divided by interest
(including finance lease, other external debt and subordinated debt interest).

 

inventory and debtors to working capital debt ratio means inventory and debtors
divided by working capital debt.

 

net property income means, in respect of the relevant period:

 

(i)                                  the aggregate income actually received by
the Borrower during that relevant period from any valid and binding lease or
agreement to lease, licence or other agreement entered into by the Borrower;

 

(ii)                                  if approved by the Bank, any other income
actually received from the ownership or use of the assets that relate to the
project received by the Borrower during that relevant period; and

 

(iii)                               outgoing recoveries received by the Borrower
during that relevant period, less

 

(iv)                              the aggregate amount of outgoings incurred or
paid by the Borrower during that relevant period

 

occupancy (Accommodation) means actual level of rooms occupied of the
motel/hotel divided by the total number of rooms.

 

occupancy (Commercial) means total occupied space, at any given time, divided by
the total lettable space as determined by the Bank at the Bank’s discretion.

 

outgoing recoveries means amounts that the Borrower actually recovers or is
reimbursed for under any lease or agreement for lease in relation to outgoings
incurred or paid by the Borrower.

 

outgoings means in relation to so much of the project which is the subject of a
lease or agreement to lease:

 

(i)                                     municipal rates;

 

(ii)                                  water & sewerage rates;

 

(iii)                               land tax;

 

(iv)                              all insurance expenses;

 

(v)                                 electricity;

 

(vi)                              common area cleaning;

 

(vii)                           property/centre management including salaries
and all office administration expenses;

 

(viii)                        advertising & promotion costs;

 

(ix)                                air conditioning & ventilation maintenance;

 

(x)                                   building cleaning & maintenance;

 

(xi)                                lift & escalator operation & maintenance;

 

(xii)                             general repairs & maintenance;

 

(xiii)                          fire protection expenses;

 

(xiv)                         public address expenses;

 

(xv)                            gas & oil expenses;

 

(xvi)                         pest control;

 

(xvii)                      security;

 

(xviii)                   building management system expenses;

 

(xix)                           energy management systems;

 

(xx)                              sewage disposal;

 

15

--------------------------------------------------------------------------------


 

(xxi)                           telephones;

 

(xxii)                        gardening/landscaping;

 

(xxiii)                     signage expenses;

 

(xxiv)                    lease commissions; and

 

(xxv)                       other sundry expenses incurred in relation to
ownership of the funded property.

 

presales/debt cover ratio means the ratio of acceptable presales (as advised by
the Bank), less GST and all selling and legal costs, to the facility limit (or
total facility limits) for the relevant facility or facilities.

 

property finance interest cover ratio means the ratio of net property income
received during the testing period to the aggregate amount of interest payable
during the same testing period.

 

property finance loan to value ratio means the ratio of debt outstanding divided
by the current market value as reported in the most recent valuation, expressed
as a percentage.

 

tangible net worth means total tangible assets minus total liabilities.

 

total tangible assets means all assets other than intangible assets.

 

16

--------------------------------------------------------------------------------


 

Part 6              Property Conditions

 

17

--------------------------------------------------------------------------------


 

Part 7              General Conditions

 

1                                         Conditions precedent

 

Any obligation on the Bank to provide the Borro wer with anything under a
facility is conditional on all of the following conditions precedent being met
to the Bank’s satisfaction:

 

(a)                                  the Bank has received originals of each
transaction document, related acknowledgment or acceptance and title documents,
duly executed by all parties to them where relevant and where applicable:

 

(i)                                     in registrable form, together with all
executed documents necessary to register them in each relevant jurisdiction; and

 

(ii)                              having had all taxes paid on it or, if not
already paid, sufficient same day funds to enable the payment of any taxes
chargeable on it, together with all executed documents necessary to effect
payment of those taxes;

 

the Bank has received every valuation the Bank requires;

 

the results of the Bank’s inquiries and searches are to the Bank’s satisfaction;

 

in respect of all insurance policies that the Bank requires:

 

(i)                                     that insurance has been obtained,
remains current, and the Bank’s interest is noted; and

 

(ii)                                  that insurance is with an insurer, for an
amount, and otherwise on terms acceptable to the Bank; and

 

(iii)                               the Bank receives such evidence of that
insurance as the Bank requires.

 

(e)                                  the Bank has received such evidence as it
requires that each security remains enforceable, free from all prior security
interests and third party rights and interests.

 

(f)                                   the Bank has received any other document
it reasonably requires from a Borrower or a security pro vider;

 

(g)                               there is no event of default or potential
event of default;

 

(h)                                 all other conditions precedent applicable to
the facility have been met.

 

2                                         Facility limits and other limits

 

The Borrower must ensure that the facility limit and any other limit applicable
to the facility (such as any bill facility component limit) is not exceeded at
any time, without the Bank’s prior approval. Any excess may attract default
interest and fees and charges, even where the excess is approved.

 

3                                         Payment obligations 3.1 General
repayment obligations

 

The Borrower must pay:

 

(a)                               the regular repayments, if any, required in
accordance with this Agreement;

 

(b)                               interest, fees, charges and premiums in
accordance with this Agreement;

 

(c)                                immediately, any amount by which the facility
amount owing is in excess of the facility limit;

 

(d)                                 the facility amount owing on the final
repayment date; and

 

(e)                                any other amounts owing to the Bank by it
under this Agreement as set out in this Agreement or as otherwise advised by the
Bank.

 

3.2                               Fees charges and other premiums

 

(a)                                  All Borrowers, jointly and severally:

 

(i)                                  are liable to pay the Bank all fees,
charges and premiums set out, or provided for, in this Agreement (including the
Fees Guide).

 

18

--------------------------------------------------------------------------------


 

(ii)                                  are liable to pay the Bank, and indemnify
the Bank for, an amount equal to any costs or taxes in connection with:

 

(A)                              the transaction documents, the facilities or
any transactions under or in relation to them;

 

(B)                                the Bank exercising, enforcing or preserving
rights, powers or remedies (or considering or attempting to do so) in connection
with any transaction document, facility or any transactions under or in relation
to them; and

 

(C)                             the costs and remuneration of any receiver
appointed by the Bank.

 

(b)                                 Fees that are payable when an event occurs
may be debited when, or after, that event occurs. Periodic fees (such as Service
fees) may be debited at any time during, or after, the period to which they
relate.

 

(c)                                  Unless otherwise agreed, fees are not
charged on a pro-rata basis and, once incurred, charged or paid (as the case
may be), are not refundable in whole or in part.

 

3.3                               Obligation to pay interest

 

(a)                                  Unless otherwise stated in the Specific
Conditions, interest charges are payable for each day and are calculated by
applying the daily interest rate to the balance owing at the end of that day
(excluding any amount to which a default interest rate applies).

 

(b)                                 The Specific Conditions for a facility set
out when interest charges (if any) are payable.

 

(c)                                  Where interest charges are debited to a
loan account, they will be deemed to be part of the facility amount owing from
the date they are debited.

 

3.4                               Interest rates

 

(a)                                  To the extent that a facility has a
variable interest rate or default interest rate, each Borrower acknowledges
that:

 

(i)                                     those rates include an indicator rate
and may include one or more margins;

 

(ii)                              the indicator rates that apply to a facility
are set out in the Details;

 

the amount of an indicator rate on any day will be that last published or
otherwise advised by the Bank on www.nab.com.au and/or in the local or national
press.

 

(b)                                 During a fixed rate period or pricing
period, the relevant interest rate is fixed. If the facility has a fixed
interest rate, the initial fixed rate period or pricing period is set out in the
Details. The Specific Conditions set out any applicable rules regarding the
quotation, setting and acceptance of fixed rates.

 

(c)                                  If the Details quote the amount of an
indicator rate, interest rate, yield rate or default interest rate, and:

 

(i)                                     state that the rate is “indicative”; or

 

(ii)                                  indicates that the rate is the current
rate,

 

then the amount quoted is a guide only and may not be the rate that actually
applies to the facility.

 

3.5                               Pricing Review

 

(a)                                  Other than pricing changes which occur
automatically under this Agreement, on or about each anniversary of this
Agreement, or such other dates as are agreed, the Bank may review the pricing
applicable to a facility and may, on written notice to the relevant Borrower:

 

(i)                                     introduce a new fee, charge or premium
or change an existing fee, charge or premium (including its amount, the way in
which it is calculated and when it is charged); and

 

(ii)                                  change the interest rate or yield rate
applicable to a facility including by changing or introducing a margin
(including by making the margin positive or negative), or

 

19

--------------------------------------------------------------------------------


 

substituting a different indicator rate for the relevant indicator rate (except
where the rate is a fixed rate).

 

(b)                                 In addition, unless specifically stated
otherwise, the Bank may, at any time, change the pricing applicable to a
facility to the extent necessary to reflect changes to prevailing market
conditions or the Bank’s general pricing for facilities of that type. Except in
relation to pricing changes which occur automatically under this Agreement, the
Bank will give the Borrower notice of any such change in writing and/or by way
of advertisement in the local or national press. Where the Bank gives the
Borrower notice under this clause by way of advertisement in the local or
national press, the Bank will also endeavour to directly notify the Borrower of
the change, however should the Bank not do so for any reason, this will not
preclude the Bank from charging the new or adjusted pricing.

 

3.6                               Payments generally to be made in Australian
Dollars

 

(a)                                  All amounts payable by a Borrower are
payable in Australian Dollars unless otherwise stated.

 

(b)                                 If the Bank receives an amount in a currency
other than that in which it is due:

 

(i)                                     the Bank may convert the amount received
into the due currency (and if necessary convert through a third currency) on
such day and at such rates as the Bank considers appropriate. The Bank
may deduct its usual costs in connection with the conversion; and

 

(ii)                              the Borrower satisfies its obligation to pay
only to the extent of the amount of the due currency obtained from the
conversion after deducting conversion costs.

 

(c)                                  If the Bank is debiting an amount to an
account held by a Borrower, and that amount is in a currency other than that of
the account, the Bank may:

 

(i)                                     convert the amount to be debited into
the currency of the relevant account (and if necessary convert through a third
currency) on such day and at such rates as the Bank considers appropriate; and

 

(ii)                                debit to that account the amount so
converted, plus the costs of conversion.

 

3.7                               Payment in cleared funds

 

All amounts payable by a Borrower under this Agreement are payable in
immediately available cleared funds.

 

3.8                               No set off or deduction

 

(a)                                  All payments by a Borrower must be made in
full without any set-off, counterclaim or deduction.

 

(b)                                 If a Borrower or the Bank are, at any time,
compelled by law to deduct or withhold any amount (including taxes), that
Borrower must indemnify the Bank against that amount and pay concurrently to the
Bank such additional amounts as will result in payment to the Bank of the full
amount which would have been received if no deduction had been made.

 

3.9                               Payments due on non-banking days

 

Subject to the Specific Conditions, if a payment is due under the facility on a
day that is not a banking day, that payment may be made on the next banking day.

 

3.10                        Time for payment

 

For the purposes of making payments under this Agreement, a day ends at 4 pm in
the state or territory where the relationship management team is located, as set
out in the Relationship Management section preceding the Letter of Offer.

 

4                                         Economic costs

 

4.1                               Payment of economic costs

 

(a)                                  Economic costs are payable whenever an
economic event occurs in relation to a facility.

 

20

--------------------------------------------------------------------------------


 

(b)                                 The Bank will determine the amount of any
economic costs in accordance with this clause and will notify the Borrower
accordingly. The Borrower must pay the Bank the amount of any economic costs on
demand.

 

4.2                               Economic events

 

Unless otherwise agreed by the Bank in writing, an economic event is taken to
have occurred if, at any time while a fixed rate (whether a fixed interest rate
or a yield rate) applies to a facility, a bill facility component, a loan
account or a drawing:

 

(a)                                  all or part of that facility, bill facility
component, loan account or drawing is repaid early (even if the Bank agrees to
the early repayment being made);

 

(b)                                 that facility, bill facility component, loan
account or drawing, is re-priced by agreement from one fixed rate to another
fixed rate or to another type of rate (such as a variable rate);

 

(c)                                that facility, facility limit or bill
facility component is cancelled, reduced or not fully drawn for any reason at
any time before the expiry date;

 

(d)                                 the Bank is for any reason no longer obliged
to accept, discount or endorse bills under the facility or a bill is cancelled
before its maturity date; or

 

(e)                                if an event of default has occurred, or the
facility amount owing becomes repayable, and the Bank elects to treat it as an
economic event;

 

except to the extent that this occurs:

 

(f)                                   in relation to a Market Rate Facility,
term loan facility or global trade finance facility on the repricing date
applicable to the facility or loan account (as the case may be), or if that day
is not a banking day, on the next banking day;

 

(g)                               in relation to a Bill Facility, at the end of
a fixed rate period or where a fixed rate period does not apply, on the
applicable maturity date;

 

(h)                                 on the expiry date; or

 

(i)                                    in order to comply with the amortisation
schedule (if any).

 

4.3                               Calculation of economic costs

 

The Bank will determine economic costs by calculating a reasonable estimate of
the costs and losses incurred by the Bank (including, without limitation, loss
of profits, fees, charges and premiums) in connection with an economic event
including by reason of:

 

(a)                               in relation to a facility other than a Bill
Facility, a loss or reduction of profits or return or other costs, (representing
the difference between the Bank’s cost of funds at the start of the relevant
fixed rate period or pricing period and the Bank’s cost of funds at the date of
the economic event over the remainder of that period). This is then discounted
back to the net present value at the rate equivalent to the Bank’s cost of funds
at the date of the economic event;

 

(b)                                 in relation to a Bill Facility, a loss or
reduction of profits or return or other costs representing the difference
between the yield rate applicable to the bills when they are drawn and the
interest rate the Bank is able to receive in the interest rate market by
reference to the Interbank Swap Curve at the date of the economic event for the
remaining term to maturity of the facility. This is then discounted back to the
net present value at the rate equivalent to the Bank’s cost of funds at that
date; or

 

(c)                                the liquidation or re-employment of deposits
or other funds acquired or contracted by the Bank to fund or maintain the
facility or the termination or reversing of any swap or option agreement or
other agreement or arrangement entered into by the Bank (either generally in the
course of its business or specifically in connection with this Agreement) to
fund or maintain the facility or to hedge, fix or limit the Bank’s effective
cost of funding or maintaining the facility.

 

21

--------------------------------------------------------------------------------


 

5                                         Representations and warranties

 

5.1                               General Representations and Warranties

 

Each Borrower represents and warrants to the Bank that, at the date of this
Agreement and at all times thereafter:

 

(a)                                  if it is a company, it is duly incorporated
and validly existing under the laws of its place of incorporation;

 

(b)                                 it has full capacity and power to enter into
and comply with, and has taken all necessary action to authorise it to enter
into and comply with, each facility, the transaction documents, and to make a
drawing under, or otherwise utilise, a facility;

 

(c)                                  it has full power and authority and legal
right to own its assets and to carry on its business as presently conducted;

 

(d)                                 neither it nor any of its assets are immune
from the jurisdiction of a court or from legal process;

 

(e)                                  the transaction documents to which it is
expressed to be a party constitute its legal, valid and binding obligations and,
subject to any necessary stamping and registration, are enforceable in
accordance with their terms (subject to law generally affecting creditors’
rights and to principles of equity);

 

(f)                                    the most recent financial accounts,
reports and factual information provided to the Bank by it at any time:

 

(i)                                     are true and accurate and not misleading
in any material respect;

 

(ii)                                  are (unless the Bank agrees otherwise)
prepared in accordance with applicable law and any accounting standards
generally applicable in Australia at the time of preparation; and

 

(iii)                               give a true and fair view of its state of
affairs and the result of its operations at the date, and for the period ending
on the date, to which those statements are prepared,

 

and no material change has taken place in respect to any of them since the date
they were provided to the Bank;

 

(g)                                 it is not in breach of any law or any
agreement, deed, security interest or instrument binding on it or its assets,
and it is not in default in respect of any material monetary obligation
contracted by or imposed upon it;

 

(h)                                 no material litigation, arbitration or
administrative proceedings are current or pending or, to its knowledge,
threatened against it before any court or governmental agency;

 

(i)                                     complying with the transaction documents
to which it is expressed to be a party is for its commercial benefit and is in
its commercial interests;

 

(j)                                     it is not insolvent;

 

(k)                                  no potential event of default or event of
default has occurred under or in respect of any transaction document that
remains unremedied;

 

(l)                                     except as disclosed to and agreed to by
the Bank in writing, it is not a trustee of any trust;

 

(m)                               it has obtained and maintained in full force
and effect all material authorisations,
consents, filings, registrations and permits applicable to it or its business;

 

(n)                                 the execution, delivery and performance of
the transaction documents to which it is expressed to be a party will not:

 

(i)                                     breach or contravene any law or
regulation or a judgment, order, ruling or decree of a governmental agency;

 

(ii)                                  conflict with its constituent documents or
any agreement binding on it or any obligation to any person;

 

22

--------------------------------------------------------------------------------


 

create, impose or crystallise any security interest on any of its assets (other
than contemplated under any transaction document); or

 

(iv)                              cause or result in the acceleration of the
date of payment of any obligation under an agreement that is binding on it; and

 

(o)                                 the security is in full force and effect and
has the priority contemplated in it.

 

5.2                               Additional representations and warranties from
a trustee

 

Where a Borrower enters into a transaction document as the trustee of a trust,
it makes the following representations and gives the following warranties to the
Bank:

 

(a)                               it enters into each transaction document in
its personal capacity and as trustee of the trust and for the benefit of the
beneficiaries of the trust;

 

(b)                               it is the only trustee of the trust;

 

(c)                                the trust documents disclose all the terms of
the trust;

 

(d)                               it has the power under the trust deed to enter
into and observe the trustee’s obligations under each transaction document;

 

(e)                                  it has the authorisation necessary to enter
into the transaction documents, to perform the trustee’s obligations under the
transaction documents and to allow them to be enforced (including, without
limitation, under the trust deed and its constitution (if any));

 

(f)                                    it has a right to be fully indemnified
out of the trust fund in respect of obligations incurred by it and it has no
liability which may be set off against that right of indemnity;

 

(g)                               the trust fund is sufficient to satisfy that
right of indemnity and all other obligations in respect of which it has a right
to be indemnified out of the trust fund;

 

(h)                               it is not in default under the trust deed;

 

(i)                                  no action has been taken or proposed to
terminate the trust;

 

(j)                                     it, and its directors and other officers
(if any), have complied with their obligations in connection with the trust; and

 

(k)                               the Bank’s rights under the transaction
documents to which the Borrower is expressed to be a party rank in priority to
the interests of the beneficiaries of the trust.

 

5.3                               Representations and warranties are repeated

 

The representations made and warranties given under this clause or otherwise
under this Agreement, unless otherwise stated, are deemed to be repeated with
reference to the facts and circumstances then existing when any financial
accommodation is requested, and when it is provided, on the last day of each
interest period and when interest is capitalised or otherwise due and payable.

 

6                                         Undertakings and covenants

 

6.1                               Negative Pledge

 

Each Borrower undertakes to the Bank that it will not, without the Bank’s prior
written consent:

 

(a)                                  raise any financial accommodation from any
other party;

 

(b)                                 cease conducting its business, significantly
change the general character of any business it conducts nor engage in any other
business other than that in which it is presently operating;

 

(c)                                  merge with or acquire another company or
entity;

 

(d)                               dispose of any of its subsidiaries;

 

(e)                                  dispose or part with possession any of its
assets (or attempt to do so) except:

 

(i)                                     in the ordinary course of its business,
on arm’s length terms and for market consideration;

 

(ii)                                  where the asset is no longer required for
its business, on arm’s length terms; or

 

23

--------------------------------------------------------------------------------


 

(iii)                               in exchange for other assets of comparable
type and value; or

 

(f)                                    create or allow to exist any security
interest over its assets other than:

 

(i)                                     under the transaction documents; or

 

(ii)                                  a lien arising by operation of law in the
ordinary course of day-to-day trading that does not secure financial
accommodation provided to it.

 

6.2                               General undertakings

 

Each Borrower undertakes to the Bank that it will:

 

(a)                                  conduct its business and financial affairs
in a proper, orderly and efficient manner and keep proper financial, accounting
and other records of the same;

 

(b)                                 promptly give the Bank any information,
documents or consents that the Bank reasonably requires, in the form specified,
in connection with it, the facilities or the transaction documents to which it
is expressed to be a party;

 

(c)                                do anything (such as producing and signing
documents) the Bank reasonably requires it to do to give full effect to the
transaction documents;

 

(d)                                 take out and keep in full force and effect
insurance over all of its physical assets and premises for such amounts and
against such risks as a reasonably prudent person in its position would take
out;

 

(e)                                  promptly comply with any request by the
Bank to take out such further insurance cover as the Bank may reasonably
require;

 

(f)                                    ensure that its capital is not reduced or
made capable of being called up only in certain circumstances;

 

(g)                                 promptly notify the Bank if the Borrower
changes its address; and

 

(h)                               promptly advise the Bank of any event of
default, potential event of default or other event of default (however defined)
under any transaction document. .

 

6.3                               Additional undertakings from a trustee

 

(a)                                  Where a Borrower enters into a transaction
document as the trustee of a trust, that Borrower undertakes:

 

(i)                                                                                 
to provide to the Bank on request certified copies of the trust documents;

 

(ii)                                  to ensure that it has a right to be
indemnified out of the trust fund for all liabilities incurred by it under the
transaction documents;

 

to ensure that there is no restriction or limitation on or derogation from its
right of subrogation or indemnity, other than on the grounds of fraud or gross
negligence (whether or not arising under the trust documents); and

 

(iv)                            its lien over the trust fund at all times for
liabilities incurred has priority over the rights of the beneficiaries of the
trust.

 

(b)                                 Where a Borrower enters into a transaction
document as the trustee of a trust, that Borrower undertakes that, except with
the Bank’s prior written consent, none of the following will occur:

 

(i)                                  re-settlement, vesting or distribution of
capital of the trust;

 

(ii)                                  retirement or replacement of the trustee,
or the appointment of a new trustee;

 

(iii)                          amendment, or revocation of any terms, of the
trust deed;

 

(iv)                            a security interest arises over any asset of the
trust;

 

(v)                                 if a unit trust, not issue any further units
in the trust to any person other than a unitholder as at the date of this Letter
of Offer; or

 

(vi)                            breach of any provision of the trust deed.

 

24

--------------------------------------------------------------------------------


 

6.4                               Change of Shareholding

 

(a)                                  If a Borrower is listed on a stock exchange
it will:

 

(i)                                     promptly notify the Bank if a majority
of its shares become held by a person who did not hold a majority of the shares
as at the date of this Letter of Offer. For this purpose, associates (as defined
by the Corporations Act) shall be treated as the one person; and

 

(ii)                                  deliver to the Bank a copy of all material
notices issued by the Borrower to the exchange, promptly after that notice is
given to the exchange.

 

(b)                                 If a Borrower is a company which is not
listed on a stock exchange, it must ensure that no transfer of shares (or issue
of shares) in it will be effected without the Bank’s prior written consent. If
the Borrower consists of more than one entity, the Bank’s consent will not be
required for a transfer or issue of shares in any one of those entities to
another of those entities.

 

6.5                               Partnerships

 

If a Borrower is a partnership:

 

(a)                                  each person who is a member of the
partnership or a partner (however described) (“partner”) is liable separately,
and together with other partners, is liable jointly, for the obligations of the
Borrower under the transaction documents to which the Borrower is expressed to
be a party;

 

(b)                                 it agrees to promptly notify the Bank if a
person becomes, or ceases to be, a partner at any time whilst any transaction
document remains in full force and effect.

 

(c)                                  each transaction document will continue to
bind each person who is a partner at the date of this Letter of Offer and each
person who becomes a partner whilst a transaction document remains in force and
effect:

 

(i)                                     despite any changes which may from time
to time take place in the partners, or any reconstitution of the partnership,
whether by the death, incapacity, or retirement of any partner or the admission
of any new partner or otherwise;

 

(ii)                                  despite the fact that the partnership no
longer carries on business; and

 

(iii)                               despite the fact that the person or any of
his or her partners are no longer members of the partnership; and

 

(d)                                 it agrees to procure the execution of any
documents the Bank reasonably requires to give full effect to paragraph
(c) above.

 

6.6                               Class Order

 

(a)                                  In this clause, “Deed of Cross Guarantee”
refers to a deed substantially in the form of a pro-forma deed issued or
otherwise approved by the ASIC in order to satisfy ASIC class order eligibility
requirements for relief from certain Corporations Act financial reporting
obligations.

 

(b)                                 Each Borrower must notify the Bank in
writing:

 

(i)                                     before it seeks the approval of ASIC in
respect of, or executes, any Deed of Cross Guarantee; or

 

(ii)                              amends or terminates a Deed of Cross
Guarantee.

 

(c)                                  It will be an event of default if the Bank
does not receive the notice referred to in paragraph (b).

 

6.7                               Changes to Accounting Standards

 

(a)                                  If as a result of a change in the
accounting standards generally applicable in Australia:

 

(i)                                     a Borrower is of the reasonable opinion
that it is no longer able to comply with the financial covenants, reporting
covenants or other covenants and undertakings set out in this Agreement, and it
gives the Bank written notice advising the Bank of this; or

 

25

--------------------------------------------------------------------------------


 

(ii)                                  the Bank is of the reasonable opinion that
the financial covenants, reporting covenants or other covenants and undertakings
set out in this Agreement no longer satisfy the Bank’s requirements,

 

the Bank will review the affected covenants or undertakings in consultation with
the Borrower, to determine whether any amendment of this Agreement is required
to take into account the change in accounting standards. The Borrower
acknowledges that the Bank may determine, in the Bank’s discretion, that the
relevant covenants or undertakings remain applicable without amendment despite
the change in accounting standards.

 

(b)                                 Paragraph (a) above shall not be construed
as a waiver of any event of default, or waiver of any of the Bank’s rights under
this Agreement.

 

6.8                               Appointment of Consultants

 

(a)                                  If there is an event of default or a
potential event of default, the Bank may, and at the Bank’s request a Borrower
must, engage, such accountancy, financial management and other consultants as
the Bank may nominate to investigate the business affairs of the Borrowers and
the security providers and whether the Borrowers and the security providers have
complied with the transaction documents, and to make recommendations relating to
the manner in which the Borrowers and security pro viders carry on their
business. Any such engagement (whether by the Bank or a Borrower) will be at the
Borrowers’ cost, and the Bank may debit those costs to any account of the
Borrower it decides.

 

(b)                                 Each Borrower agrees to provide, and to
ensure each security provider provides, all assistance and information required
by the consultants (including making all financial records available and giving
access to all premises and records) to enable the consultants to conduct their
examination promptly, completely and accurately.

 

(c)                                  No Borrower or security provider is obliged
to accept the recommendations of any consultant, and the Bank will assume no
liability with respect to any actions a Borrower or security provider takes, or
does not take, as a result of those recommendations.

 

7                                         Default

 

7.1                               General Events of Default

 

A Borrower is in default if, in relation to a transaction document, or any other
agreement any Borrower or security provider has with the Bank (each an
“arrangement”):

 

(a)                                  any Borrower or security provider do not
pay on time any amount due;

 

(b)                                 any actual or contingent indebtedness
becomes due and payable, or becomes capable of being declared due and payable,
before its stated maturity or expiry;

 

(c)                                any Borrower or security provider fails to
comply with any provision of that agreement and, where that failure is
remediable, it is not remedied to the Bank’s satisfaction within any period
required by the Bank;

 

(d)                                 an event occurs which would allow the Bank
to terminate that arrangement, or a transaction under it;

 

(e)                                any Borrower or security provider breaches
any law or obligation by entering transactions or performing obligations under
that arrangement;

 

(f)                                    all or part of the arrangement is or
becomes illegal, void, voidable, unenforceable or otherwise of limited force,
priority or effect or claimed to be so, or a person seeks to or becomes entitled
to terminate, rescind or avoid all or a material part or material provision of
that arrangement; or

 

(g)                               a change in the financial circumstances of any
Borrower or security provider occurs which, in the Bank’s opinion, may have a
material adverse effect on that person’s ability to meet its obligations to the
Bank;

 

(h)                                 the Bank reasonably believes any Borrower or
security provider has acted fraudulently.

 

A Borrower is also in default if:

 

26

--------------------------------------------------------------------------------


 

any actual or contingent indebtedness in respect of financial accommodation with
any person other than the Bank in excess of the threshold debt amount, becomes
due and payable, or becomes capable of being declared due and payable, before
its stated maturity or expiry;

 

execution or distress or any other process is levied or attempted or imposed
against or over any of the undertaking, property or assets of any Borrower or
security provider, or an order for payment is made, or a judgment is entered or
signed, against any Borrower or any security provider, for at least the
threshold litigation amount or its equivalent and it is not satisfied or stayed
within 5 banking days (unless the order or judgment is the subject of an appeal
by the Borrower within such period and the Bank is satisfied that there is
reasonable likelihood of success);

 

it or another person gives the Bank information which the Bank reasonably
believes to be incorrect or misleading (including by omission, and including
through the representations and warranties under clause 5) in connection with a
transaction document or any other agreement any Borrower or security provider
has with the Bank;

 

any security interest is enforced, or becomes capable of being enforced, or the
value of any security, as assessed by the Bank, materially decreases;

 

any Borrower or security provider is insolvent;

 

any Borrower or security provider that is an individual, no longer has legal
capacity or becomes a person protected by the state;

 

any Borrower or security provider takes any action to reduce or attempt to
reduce its capital other than by redemption of redeemable preference shares, or
pass a resolution referred to in section 254N of the Corporations Act, in either
case without the prior written consent of the Bank;

 

an investigation by any regulatory authority into all or part of the affairs of
any Borrower or security provider commences in circumstances material to its
financial condition;

 

any insurance which the Bank has taken out in relation to a facility, or any
insurance which any Borrower or security provider is required to have under the
transaction documents, is cancelled, materially altered, or becomes void or
unenforceable in a material way;

 

any other event occurs that this Agreement states is an event of default
(however described);

 

any Borrower or security provider is a trustee of a trust and:

 

(i)                                     without NAB’s prior written consent, a
new trustee is appointed, the trust vests or terminates or any part of the trust
fund is resettled or set aside; or

 

(ii)                                  the trustee’s right to be indemnified out
of the trust fund is restricted in any way; or any Borrower or security provider
is a partnership and any of the events in paragraphs (a) to (s) occurs in
relation to one or more of the partners, in which case, the event is deemed to
have occurred in relation to that Borrower or security provider (as the case
may be).

 

7.2                               Additional Events of Default

 

It is an event of default if, in relation to any facility to which the Property
Conditions apply, during the property development period:

 

(a)                               the builder is, in the Bank’s opinion, unable
to complete the project;

 

(b)                                 the contracts of sale or agreements to lease
become void or voidable;

 

(c)                                the building works do not proceed according
to the development and construction budget or the development and construction
program provided to the Bank;

 

there are unfunded cost overruns in respect to a project;

 

a design variation is made otherwise than in accordance with this Agreement; or

 

27

--------------------------------------------------------------------------------


 

(f)                                    any change, which in the opinion of the
Bank is material, is made to the project, including to any plans or
specifications in relation to it, without the Bank’s consent.

 

7.3                               Consequences of default

 

(a)                               Upon the occurrence of an event of default,
the Bank may at its option exercisable without the need to give any notice to
the Borrower other than that required by law, treat the total amount owing as
payable immediately and may immediately or at any later time enforce any
security.

 

(b)                               If the Bank gives the Borrower a notice
stating that an event of default has occurred and the Borrower does not, or
cannot, rectify the event of default:

 

(i)                                     if a grace period is given in the
default notice or required by law, within that period; or

 

(ii)                                  if no grace period is given in the default
notice or required by law, immediately,

 

then subject to any applicable law and in addition to any other rights, powers
and remedies the Bank may have (including under a security) the Bank may:

 

cancel all or any part of the facility limit for all or any facilities with
immediate effect; and

 

(iv)                              declare that all or part of the total amount
owing are immediately due and payable (to the extent it is not already due for
payment), and if the Borrower does not pay it immediately, the Bank
may terminate the facilities and/or sue the Borrower for the total amount owing
and/or enforce any security.

 

(c)                                  If the Bank terminates a facility following
the occurrence of an event of default, and at that time there are any treasury
related transactions in existence between the Bank and the Borrower (such as
financial accommodation, foreign exchange, money market and derivative
transactions or general banking facilities) (“open positions”) then:

 

(i)                                     the Bank may close out the open
positions, by entering into opposite positions for the balance of the unexpired
term, or by such other means as may be usual in the relevant market and any such
close out shall be at the then current market rates;

 

(ii)                                  any costs incurred by the Bank in closing
out open positions under paragraph (i) above will be paid by the Borrower on
demand, and any gain derived from the closing out of the open positions will be
credited to the Borrower and set off against the total amount owing; and

 

the Bank will give the Borrower reasonable particulars of the manner of close
out of the open positions, and the basis of calculation of any amounts payable
by or to the Borro wer arising from that close out.

 

7.4                               Default Interest

 

(a)                                  The Borrower must pay default interest
charges on any part of the balance owing which is overdue (including amounts in
excess of the facility limit). Interest charges payable under this paragraph are
calculated daily by applying the daily default interest rate to that overdue
amount.

 

(b)                                 Default interest charges are:

 

(i)                                     for facilities where interest charges
are ordinarily debited to an account or accounts under the facility, added to
the relevant balance owing for the facility on each date on which interest is
next debited for that facility; or

 

(ii)                                  for other facilities, at the Bank’s
discretion, added to the overdue amount monthly and when the overdue amount is
paid, or debited to the nominated account for that facility (or, if permitted by
this Agreement, any other account held by the Borrower) on each date on which
interest is next debited for that facility, unless the Bank otherwise specifies.

 

The Borrower will then be liable for interest under this clause on that
increased amount.

 

28

--------------------------------------------------------------------------------


 

7.5                               Fees

 

If the Borrower does not pay on time any amount due under this Agreement, or if
it exceeds a facility limit, a fee may apply as detailed in the relevant Fees
Guide.

 

7.6                               Additional review rights

 

If an event of default has occurred, irrespective of whether or not the Bank has
exercised, or waived, any other rights that arise upon the occurrence of that
event of default, the Bank may review the pricing applicable to each of the
facilities held by the Borrower and shall have the right, on written notice, to
vary that pricing as set out in clause 8.

 

7.7                               Obligations not affected

 

A Borrower’s obligation to pay on time is not cancelled by this clause.

 

8                                         Review 8.1 Scope and frequency

 

The Bank may review compliance with the transaction documents, each Borrower’s
financial position and that of each security pro vider:

 

(a)                                  periodically (at least annually); and

 

(b)                               at any time if the Bank reasonably believes
that there is an event of default or potential event of default.

 

A review fee may be payable.

 

8.2                               Assistance

 

Each Borrower must provide, and must procure that each security pro vider
provides, the Bank with all information, documents, consents and assistance the
Bank requires in connection with a review, within any time period the Bank
specifies.

 

9                                         Change of Circumstances

 

9.1                               Illegality

 

If, as a result of a change in relevant regulation, the Bank determines that it
is, or has become apparent that it will become, contrary to that relevant
regulation for:

 

(a)                                  the Bank to fund, provide or maintain a
facility or otherwise observe or give effect to the Bank’s obligations under a
facility; or

 

(b)                                 a person from whom the Bank has raised or
proposes to raise money in connection with a facility to fund, provide or
maintain that money,

 

then:

 

(c)                                  the Bank is no longer obliged to provide
any drawing or other financial accommodation under a facility;

 

(d)                                 all amounts payable under each facility,
including an amount equal to the total face value of all bills accepted,
discounted or endorsed by the Bank and the face value of each bank guarantee and
letter of credit issued by the Bank which remain outstanding, are due and
payable by the Borrower on demand.

 

9.2                               Increased Costs

 

(a)                                  Clause 9.2(b) applies if the Bank
determines that in its opinion any order of any court or change in relevant
regulation will:

 

(i)                                  subject the Bank to any taxes or duties
with respect to any facility or any part thereof or change the basis of taxation
of the Bank for payments hereunder (except for taxes or a change in the rate of
tax on the Bank’s overall net income imposed by any taxing authority having the
power to levy taxes on the Bank);

 

(ii)                                  impose, modify or deem applicable any
reserve, capital adequacy and/or liquidity adequacy requirements against any of
the Bank’s assets, deposits with the Bank or the Bank’s account, or loans by the
Bank; or

 

29

--------------------------------------------------------------------------------


 

(iii)                               impose on the Bank any other condition with
respect to this Agreement or the obligations assumed by the Bank under it,

 

and as a result there is:

 

(iv)                              an increase in the cost to the Bank of making
available or maintaining any facility; or

 

(v)                                a reduction in the amounts receivable or
permitted to be received in respect of any facility or any other payment due to
the Bank in connection with any facility,

 

by an amount which the Bank considers to be material.

 

(b)                                 If this clause applies:

 

(i)                                     the Bank will use its best efforts to
promptly notify the Borrower in writing of the happening of such event;

 

(ii)                                  the Bank will use reasonable endeavours to
eliminate or at least mitigate the foregoing adverse consequences in a manner
which does not give rise to costs or other adverse consequences for the Borrower
or the Bank; and

 

the Borrower will indemnify the Bank for any loss suffered by the Bank as a
result of the increase in cost or reduction in the amounts received or permitted
to be received, and will pay to the Bank on demand such amount as the Bank
requires to compensate the Bank in respect of such additional cost or reduced
receipts.

 

10                                  Liability for regulatory events

 

(a)                               Each Borrower acknowledges that the services
may be interrupted, prevented, delayed or otherwise adversely affected by a
regulatory event.

 

(b)                                 Each Borrower agrees that, to the extent
permitted by law:

 

(i)                                     the Bank is not liable for any loss
incurred by the Borrower or any other person if an event described in clause
10(a) occurs, irrespective of the nature or cause of that loss, and the Bank has
no obligation to contest any regulatory event or to mitigate its impact on a
Borrower or the Bank. Each Borrower releases the Bank from all liability
accordingly; and

 

(ii)                                  to the extent that the Bank’s liability
cannot be excluded, the Bank’s liability is limited to the cost of having the
service supplied again.

 

(c)                                  Each Borrower agrees that the Bank may use
and disclose to an other financial institution or regulatory authority, any
information about the Borrower, the services or any person connected with the
Borrower or the services, for any purpose which the Bank, or an other financial
institution, considers appropriate or necessary in connection with any
regulatory event or the services. This may result in information being
transmitted overseas. Each Borrower agrees to provide information to the Bank
about the Borrower, the services or any person connected with the Borrower or
the services on request, and to promptly procure any consents the Bank requires
to give effect to this clause.

 

11                                  Confidentiality

 

(a)                                  Each Borrower and the Bank agrees, subject
to clause 11(b), to keep the terms of the transaction documents, and any
information which either may provide to the other under or in relation to the
transaction documents, confidential.

 

(b)                                 Clause 11(a) does not prevent disclosure:

 

(i)                                     if allowed or required by law, or if
required by a stock exchange;

 

(ii)                                  in connection with legal proceedings
relating to the transaction

 

(iii)                               documents; as described in clause 10(c);

 

(iv)                              if the information is generally and publicly
available;

 

(v)                                 of the terms of the transaction documents to
any Borrower or security provider;

 

30

--------------------------------------------------------------------------------


 

(vi)                            by the Bank to the Bank’s subsidiaries, in which
case this clause will apply to the subsidiary;

 

(vii)                           pursuant to clause 18.12;

 

(viii)                    by the Bank to any of the Bank’s agents, consultant or
adviser engaged by the Bank for the purposes of this Agreement;

 

(ix)                                to any guarantor or proposed guarantor; or

 

(x)                                   by any Borrower to any consultant engaged
by the Borrower for the purposes of complying with the Bank’s requirements under
the facility to the extent that the disclosure is necessary to enable the
consultant to comply with those requirements.

 

12                                  Accounting for transactions

 

(a)                               Each Borrower irrevocably authorises the Bank
to open such accounts as the Bank requires in connection with a facility.

 

(b)                                 If a Borrower authorises the Bank to debit
any amount to an account, the Bank can debit that amount to that account even if
it causes the account to become overdrawn. Alternatively, if there are
insufficient cleared funds in that account, the Borrower authorises the Bank to
debit that amount to any account of the Borrower the Bank decides, including an
account the Bank opens in the Borrower’s name.

 

(c)                                  If a Borrower authorises the Bank to debit
an amount to one of two or more accounts, the Bank may choose which of those
accounts to debit at its discretion.

 

(d)                                 If this Agreement does not state to which
account an amount may be debited or credited, the Bank may debit or credit that
amount to any account of the Borrower the Bank decides, including an account the
Bank opens in the Borrower’s name..

 

(e)                                  Where the Bank debits an account in the
name of a Borrower, opened by:

 

(i)                                     the Borrower, the Borrower must pay the
Bank interest (including default interest if applicable) on any debit balance in
accordance with the terms of that account;

 

(ii)                                  the Bank, the Borrower must pay the Bank
interest charges on the overdrawn balance of that account at the default
interest rate applying to the relevant facility or, if there is none, in
accordance with the terms normally applied by the Bank to accounts of that type;
or

 

either the Borrower or the Bank, the overdrawn balance of the account in excess
of the applicable facility limit is immediately payable without further notice.

 

(f)                                    The relevant Borrower must ensure that
there are sufficient cleared funds in the nominated account (including any
available credit limit applicable to that account) to meet all amounts the Bank
is authorised to debit to that account.

 

(g)                                 The Bank may assign any date it considers
appropriate to a debit or credit to an account. In the case of a debit, the date
must not be earlier than the date on which the transaction occurs. In the case
of a credit, the date must be as soon as practicable after the transaction
occurs: this is not necessarily the same day that the transaction occurs.

 

(h)                               The Bank may subsequently adjust debits and
credits to an account or any balance owing so as to accurately reflect the legal
obligations of the Bank and the account holder (for example, because of an error
or because a cheque is dishonoured). If the Bank does this, it may make
consequential changes (including to interest charges).

 

(i)                                     Unless otherwise provided, the Bank
may apply any payment in connection with this Agreement towards satisfying
obligations under this Agreement as the Bank sees fit.

 

(j)                                     Where the Bank is authorised to debit an
amount to an account under this Agreement, it can do so without prior notice.

 

13                        Setting off money

 

           (a)     The Bank may at any time without notice to the Borrower:

 

31

--------------------------------------------------------------------------------


 

(i)                                     debit and charge an account of the
Borrower (or an account conducted by the Bank in the name of the Borrower) with
any amounts a Borrower owes to the Bank or with any amounts that the Bank is
contingently or prospectively liable to pay in respect of a facility;

 

(ii)                                  combine and amalgamate any two or more
accounts of the Borrower with the Bank;

 

set off or transfer any credit balance on any account of the Borrower with the
Bank in or towards satisfaction of any amounts a Borrower owes to the Bank; and

 

(iv)                              make any currency conversion the Bank
considers necessary or desirable to enable a set-off using the spot rate of
exchange quoted by it on the day of conversion.

 

(b)                                 The Bank’s rights under paragraph (a) above
exist and are exercisable whether or not the Bank has agreed to permit any
set-off for the purpose of calculation of interest between any two or more
accounts, and even though:

 

(i)                                     the amounts a Borrower owes to the Bank
may be or may be expressed to be advanced on any specified account or on two or
more accounts;

 

(ii)                                  the accounts are with any other person as
well as the Borrower or are conducted by the Bank in the name of the Borrower or
are with different places of business of the Bank; or

 

(iii)                               any one or more accounts stand in credit.

 

14                                  Holding Over

 

If the Bank continues to make a facility available to the Borrower after its
final repayment date and the Agreement has not been extended, amended or
replaced, then the terms of the Agreement will continue to apply to the facility
unless otherwise advised by the Bank. The continuation of a facility under this
clause shall not be construed as a waiver of any event of default, nor as a
waiver of any of the Bank’s rights under any transaction document, nor as any
agreement or undertaking (implied or otherwise) to grant any extension.

 

15                                  Telephone recording

 

Each Borrower consents to the Bank recording any telephone conversations between
the Bank and the Borrower in relation to the facilities that are customarily
recorded in the finance industry or where the Borrower is notified prior to the
commencement of the telephone conversation and such recordings being used in any
arbitral or legal proceedings. Telephone recordings remain the Bank’s sole
property at all times.

 

16                                  Code of Banking Practice

 

The Bank has adopted the Code of Banking Practice (“Code”) and relevant
provisions of the Code apply to these facilities if the Borrower is an
individual or a small business customer (as defined by the Code). The Borrower
can obtain from the Bank upon request:

 

(a)                                  information on the Bank’s current interest
rates and standard fees and charges relating to these facilities (if any);

 

(b)                                 general descriptive information concerning
the Bank’s banking services (including information about cheques, account
opening procedures, bank cheques, the Bank’s obligations regarding the
confidentiality of customer information, complaint handling procedures, the
advisability of the Borrower reading the terms and conditions applying to each
banking service the Bank provides to it, and the advisability of the Borrower
informing the Bank promptly when it is in financial difficulty;

 

(c)                                  general descriptive information about the
identification requirements of the Financial Transactions Reports Act 1988 (Cth)
and the options available under the tax file number legislation; and

 

(d)                               a copy of the Code.

 

32

--------------------------------------------------------------------------------


 

17                                  Notices, other communications and service of
documents

 

17.1                        Service

 

(a)                               A notice, certificate or other communication
given in connection with this Agreement (“notice”) must be in writing, or such
other form permitted by this Agreement. Written communications from a Borrower
must be signed by a director or another person approved by the Bank.

 

(b)                                 Notices may be:

 

(i)                                     given personally (if they are for a
Borrower, to that Borrower, one of its partners or one of its directors; if they
are for the Bank, to one of the Bank’s employees at the office where this
Agreement was arranged or any other office the Bank advises);

 

(ii)                                  left at the address last notified;

 

(iii)                               sent by prepaid post to the address last
notified;

 

(iv)                              sent by facsimile to the fax number last
notified or by another form of electronic communication to address last
notified;

 

(v)                                 where expressly allowed by this Agreement,
by the Bank publishing the notice on the internet or in the press;

 

(vi)                              given in any other way permitted by law.

 

(c)                                  Notices take effect from the time they are
received unless a later time specified in them.

 

(d)                                 If a notice is sent by post, it is taken to
be received three days after the date of posting.

 

(e)                                  If a notice is sent by fax machine that
produces a transmission report, it is taken to be received at the time shown in
a transmission report that indicates that the whole fax was sent.

 

(f)                                    If a notice is sent by some other form of
electronic communication using a system that generates a delivery receipt, it is
taken to be received at the time shown in a delivery receipt that indicates that
the whole of the message was sent.

 

(g)                                 If a notice is given by publishing it, it is
taken to be received at the time the notice is first published.

 

17.2                        NAB’s right to rely on notices

 

Each Borrower agrees that the Bank may rely on any notice from a Borrower, or
that the Bank believes in good faith is from that Borrower. Each Borro wer
jointly and severally indemnifies the Bank against costs the Bank incurs as a
result of the Bank acting in accordance with this clause.

 

18                                  General 18.1 Statements of Account

 

The Bank will generally give the Borrower statements for any overdraft facility,
NAB Business Plus facility or Foreign Currency Overdraft Facility at least every
three months, and for term loan facilities at least every six months. If the
Bank is not required by law or under the Code of Banking Practice to give a
statement, it may choose not to.

 

18.2                        The Bank’s certificates

 

(a)                                  The Bank may give a Borrower a certificate
or formal statement about a matter or about an amount (including economic costs,
where applicable) which is payable in connection with this Agreement. This is
conclusive evidence of the matter or amount, unless it is proved to be
incorrect.

 

(b)                                 The Bank may rely on certificates provided
by any other person with a security as to the amount owed to them.

 

33

--------------------------------------------------------------------------------


 

18.3                        How the Bank may exercise its rights

 

(a)                                  The Bank may exercise a right or remedy, or
give or refuse its consent or agreement to any request a Borrower makes, in any
way the Bank considers appropriate including by imposing conditions.

 

(b)                                 The Bank may defer or waive any right or
remedy (including the implementation of any fee or charge) without varying this
Agreement or creating a new contract.

 

(c)                                  If the Bank does not exercise a right or
remedy fully or at a given time, it can still exercise it later.

 

(d)                                 The Bank’s rights and remedies under this
Agreement are in addition to other rights and remedies provided by law
independently of it.

 

(e)                                  The Bank’s rights and remedies may be
exercised by any of its employees or any other person it authorises.

 

(f)                                    The Bank is not liable for loss caused by
the exercise or attempted exercise of, failure to exercise, or delay in
exercising, a right or remedy.

 

18.4                        Preservation of the Borrowers’ liability

 

The Borrower’s liabilities and the Bank’s rights under in or relation to a
transaction document, a facility or a transaction under them are not affected by
anything which might otherwise have that effect at law or in equity including,
without limitation, one or more of the following (whether occurring with or
without the consent of a person):

 

(a)                                  any inaccuracy, insufficiency or forgery or
in any certificate or other instrument which purports to be made, issued or
delivered under a transaction document, a facility or a transaction under them;
or

 

(b)                                 the Bank or another person granting time or
other indulgence (with or without the imposition of an additional burden) to,
compounding or compromising with or wholly or partially releasing the Borrower
or another person in any way; or

 

(c)                                  laches, acquiescence, delay, acts,
omissions or mistakes on the part of the Bank or another person; or

 

(d)                                 any variation or novation of a right of the
Bank or another person, or alteration of a document, in respect of the Borrower
or another person including, without limitation, an increase in the maximum
liability of or other variation in connection with a drawing; or

 

(e)                                  the invalidity or unenforceability of an
obligation or liability of a person other than the Borrower; or

 

(f)                                    invalidity or irregularity in the
execution of a transaction document by the Borrower or any deficiency in the
Borrower’s powers to enter into or observe its obligations under a transaction
document, a facility or a transaction under them.

 

18.5                        Consents and Conditions

 

A Borrower must comply with all conditions and requirements in any consent the
Bank gives, or agreement to any request a Borrower makes.

 

18.6                        Variation

 

(a)                               The Bank may vary the terms of this Agreement
by giving written notice to the relevant Borrower at any time to the extent the
Bank considers necessary to ensure compliance with relevant regulation or to
reflect the Bank’s systems capabilities, provided such variation does not, in
the reasonable opinion of the Bank, result in a material change to the nature of
the facilities.

 

(b)                                 Except to the extent that this Agreement
expressly contemplates or permits the terms of this Agreement to be varied
unilaterally, the terms of this Agreement may only be varied by the written
agreement of the parties.

 

34

--------------------------------------------------------------------------------


 

18.7                        GST

 

Unless otherwise specified, all amounts referred to in this Agreement are
exclusive of GST. If GST is imposed on any supply made by one party (“supplier”)
under or in connection with this Agreement to the other party (“recipient”),
where any amount or consideration (“consideration”) payable or to be provided by
the recipient under this Agreement in relation to that supply is exclusive of
GST (“GST-exclusive consideration”), the supplier may, in addition to and at the
same time as that GST-exclusive consideration is due, recover from the recipient
an additional amount on account of GST. This additional amount is to be
calculated by multiplying the GST-exclusive consideration for the relevant
taxable supply by the GST rate prevailing at the time of the taxable supply.

 

18.8                        Valuations are for the Bank’s benefit

 

Any property valuation obtained by or for the Bank is for the Bank’s use only.
The Bank accepts no responsibility for any reliance on a property valuation by
any other person.

 

18.9                        Indemnities

 

The indemnities in this Agreement are non-revocable and continuing obligations,
independent of a Borrower’s other obligations under this Agreement. It is not
necessary for the Bank to incur expense or make payment before enforcing a right
of indemnity conferred by this Agreement.

 

18.10                 Inconsistent and applicable law

 

(a)                                  To the extent permitted by law, this
Agreement prevails to the extent it is inconsistent with any law and all relief
or protection conferred on you by any law is negatived and excluded.

 

(b)                                 This Agreement is governed by the laws of
the state or territory where the relationship management team is located, as set
out in the Relationship Management section preceding the Letter of Offer. Each
Borrower and the Bank submit to the non-exclusive jurisdiction of the courts of
that place.

 

(c)                                  The Bank may serve any document on a
Borrower in a court action by delivering it to, or leaving it at, the Borrower’s
last known address or such other address as the Borrower and the Bank agree at
any time. This clause does not prevent any other method of service.

 

18.11                 Severability

 

(a)                                  If a provision of this Agreement is void or
voidable or unenforceable by the Bank, but would not be void or voidable or
unenforceable if it were read down, it shall be read down accordingly.

 

(b)                                 If, despite paragraph (a), a provision of
this Agreement is still void or voidable or unenforceable by NAB:

 

(i)                                     if the provision would not be void or
voidable or unenforceable if a word or words were omitted there from, that word
or those words (as the case may be) are severed; and

 

(ii)                                in any other case, the whole provision is
severed, and the remainder of this Agreement has full force and effect.

 

18.12                 Assignment

 

(a)                               The Bank may assign or otherwise deal with its
rights or transfer by novation any of its rights and obligations under any
transaction document to any person or combination of persons in any way it
considers appropriate. If the Bank does this, no Borrower may claim against any
assignee (or any other person who has an interest in a facility) any right of
set-off or other rights any Borrower may have against the Bank.

 

(b)                               Each Borrower agrees that the Bank
may disclose any information or documents the Bank considers desirable to help
it exercise its rights under paragraph (a), including by disclosing information
or documents at any time to a person to whom the Bank assigns or proposes to
assign the Bank’s rights under the transaction documents.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Each Borrower agrees, on request, to sign
any documents or give any consents that NAB considers desirable to help it
exercise its rights under paragraph (a).

 

(d)                               The Bank may grant by way of sub participation
(being a right to share in the financial effects of this Agreement, without any
rights against the Borrower) all or part of the Bank’s rights and benefits under
this Agreement to any other person without having to obtain the consent of or to
notify any Borrower or security provider.

 

(e)                                  The rights of a Borrower are specific to
that Borrower and may not be assigned without the Bank’s prior written consent.

 

19                                  Definitions and interpretation

 

(a)                                  Where a term is defined or otherwise
described in:

 

(i)                                     the Details in relation to a facility
(for example, expiry date, customer margin or facility limit); or

 

(ii)                                  a Part, these General Conditions, any
Specific Conditions or any Property Conditions,

 

a reference in this Letter of Offer to that term is a reference to that term as
so defined or described (as amended from time to time in accordance with this
Letter of Offer).

 

(b)                                 Terms used in this Agreement have the
meaning given to them in generally accepted accounting principles and standards
in Australia unless otherwise expressly defined.

 

(c)                                  These meanings apply to this Agreement,
unless otherwise stated:

 

adjusted facility limit means the facility limit less the facility limit
deduction.

 

Agreement:

 

(i)                                     in relation to each facility that is
described as a ‘New Facility in this Letter of Offer’, means the terms of that
facility as set out in this Letter of Offer, the relevant Fees Guide and any
other contract documents described in the Details or the Specific Conditions for
that facility; and

 

(ii)                                  in relation to the other facilities, has
the meaning given to it in Part 1 of this Letter of Offer.

 

agreement to lease means an agreement between the Borrower and a prospective
tenant to lease space in the project following practical completion on terms and
conditions detailed in a lease document attached to the agreement to lease.

 

amortisation schedule means, for a facility, the Amortisation Details or
Amortisation Schedule specified in the Details or any Amortisation
Schedule provided to the Borrower by the Bank as a replacement, in accordance
with this Agreement.

 

ASIC means the Australian Securities and Investments Commission.

 

attachment notice means a notice pursuant to Section 218 of the Income Tax
Assessment Act 1936 (Cth) or any analogous notice, procedure or process under
any Statute in respect of unpaid taxes of any Borrower or any security provider.

 

available funds means, in relation to a facility to which the Property
Conditions apply, the funds not drawn under the facility at the time the
drawdown notice, calculated as the facility limit less the balance owing less
the unallocated project contingency for that facility.

 

balance owing means:

 

(i)                                     for a loan account, at any time, the
difference between all amounts credited and all amounts debited to that loan
account at that time;

 

(ii)                                  for a drawing, at any time, the amount of
the drawing less any amounts of principal repaid in relation to the drawing; and

 

for a facility with multiple loan accounts or drawings, the sum of the balance
owing for each such loan account or drawing

 

36

--------------------------------------------------------------------------------


 

to the extent that amount is a debit balance. Where this amount is to be
calculated for the end of a day, it includes all debits and credits assigned to
that day.

 

Bank means National Australia Bank Limited ABN 12 004 044 937 and its successors
and assigns.

 

bank guarantee means a bank guarantee provided, or to be provided, by the Bank
to a beneficiary on the date issued.

 

banking day means a day other than a Saturday or Sunday, or a day gazetted as a
public holiday throughout Australia.

 

beneficiary means, in relation to a bank guarantee or a letter of credit, a
person to whom the bank guarantee or letter of credit is to be, or already has
been, issued.

 

bill means a bill of exchange, including any bill accepted or drawn by means of
facsimile signature or by electronic or other means and any equivalent
obligation which is a dematerialised security (as defined in the Austraclear
System Regulations from time to time) or anything the Bank deems to be a “bill”
for the purposes of this Agreement.

 

bill facility component and bill facility component limit have the same meaning
as set out in the Bill Facility Specific Conditions.

 

Borrower means, in relation to a facility, the person or persons named as
‘Borrower’ in the Details. If there is more than one person named as, or if more
than one person comprises, a ‘Borrower’, Borrower means each of them separately
and every two or more of them jointly. “All Borrowers” means all persons named
as ‘Borrower’ in the Details for all facilities.

 

building means, in relation to a property, the building described in relation to
that property in the Property Conditions.

 

building contract means the agreement/s (including subcontracts) that relate to
the development, construction and completion of the building and which are in a
form acceptable to the Bank.

 

building cost means the total consideration under the building contract/s and,
where not included in those building contracts, any on-site holding costs,
including for plant and equipment and site amenities.

 

building works means all of the works to be undertaken under the building
contract.

 

change in relevant regulation means any change in any relevant regulation
(including the introduction of a new relevant regulation), or any change in the
interpretation or administration of any relevant regulation after the date of
this Letter of Offer.

 

Certificate of Classification/Occupancy means a document issued by the relevant
regulatory authority giving approval for occupancy of the completed project.

 

Certificate of Practical Completion means an unconditional and unqualified
certificate from the Quantity Surveyor or another person acceptable to the Bank
confirming that, subject only to the delivery of the certificate, practical
completion has occurred.

 

contract of sale means, in relation to a project, a contract between the
Borrower and a purchaser for all or part of the property.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

cost to complete means, in relation to a project, the amount which will be
required to

 

be expended by the Borrower at any time in relation to the project in accordance
with the development and construction budget and the development and
construction program provided to the Bank under the relevant Property Conditions
to achieve practical completion including, but not limited to:

 

(i)                                     the cost to complete construction;

 

(ii)                                  all other costs relevant to the
development and construction of the project; and

 

37

--------------------------------------------------------------------------------


 

all interest and other financing costs to be paid during the period to the
practical completion date having regard to the proposed schedule of drawings to
be made.

 

cost overrun means, in relation to a project, at any time, and from time to
time, the amount by which the cost to complete exceeds the available funds.

 

costs includes costs, charges, fees, expenses and other outgoings including
those in connection with advisers or professional consultants (in the case of
legal advisers, including in-house legal advisers, on a full indemnity basis or
solicitor and own clients basis, whichever is higher) and reasonable expenses
incurred by the use of the staff and facilities of NAB and, in the case of
securities, where applicable, in preserving and maintaining the assets and
property the subject of the security (such as by paying insurance, rates and
taxes for the property) interest, penalties, and fines.

 

daily default interest rate means, for any day, the default interest rate
applying to the facility for that day divided by 365.

 

daily interest rate means, for any day:

 

(i)                                     in relation to a global trade finance
facility, the interest rate applying to the facility or drawing (as the case
may be) for that day divided by 365 where the currency is Australian Dollars
(AUD), Fiji Dollars (FJD), Pounds Sterling (GBP) or Hong Kong Dollars (HKD) and
360 in all other cases.

 

(ii)                                  in relation to any other facility (or any
part of such a facility), the interest rate applying to the facility (or that
part of the facility) for that day divided by 365.

 

date issued means, in relation to a bank guarantee, the date specified in the
Details or otherwise agreed as the date on or before which a bank guarantee is
to be, or has already been, issued by the Bank to the beneficiary.

 

Details means, in relation to a facility, the Details in relation to that
facility in Part 1 of this Letter of Offer.

 

default has the meaning given in clause 7.

 

development approval means, in relation to a project, all regulatory approvals,
permits, authorisations and any other form of unconditional documentation as
required to be issued by the necessary approval authorities prior to the project
commencing.

 

development and construction budget means an estimate of all costs necessary to
complete the project as agreed in writing between the Borrower and the Bank,
including, but not limited to:

 

(i)                                     land acquisition costs and associated
expenses;

 

(ii)                                  building cost with provisional cost items
clearly identified;

 

(iii)                               finance costs and interest expenses;

 

(iv)                              rates, taxes and all site holding costs;

 

(v)                                projected allowance for escalation of costs
both within the overall development and construction budget and within the
building contra ct;

 

(vi)                              provision of contingency sums in respect of
potential construction delays, variations and budget increases;

 

(vii)                           design consultancy, professional and supervisory
fees;

 

(viii)                        any other development costs including, but not
limited to, legal fees, holding costs, marketing costs and selling costs; and

 

(ix)                            cash flow analysis outlining the proposed
drawings required to complete the project based upon the development and
construction program.

 

development and construction program means a document comprised of all critical
activities under each stage of the project, their duration and relationship
necessary to

 

38

--------------------------------------------------------------------------------


 

establish a critical path and target completion date for the project including
an adequate provision of a delay allowance.

 

drawdown date means:

 

(i)                                     for a facility other than a bill
facility, each date on which a facility (or part thereof) is drawn; and

 

(ii)                              for a bill facility, the date on which a bill
is accepted, discounted or endorsed under a facility, as specified in the
Details.

 

drawdown notice means a notice requesting a drawing, or otherwise giving
instructions in relation to the drawing, in a form acceptable to the Bank.

 

drawing means each financial accommodation actually provided under a facility.
economic costs and economic event each has the meaning described in clause 4.
event of default means an event so described in clause 7.1 or clause 7.2.

 

facility means financial accommodation provided to the Borrower under this
Agreement or as otherwise agreed.

 

facility amount owing means at any time, the total of all amounts which are then
due for payment, or which will or may become due for payment to the Bank under
the Agreement in relation to a facility which has not been fully and finally
paid.

 

facility limit deduction means the guaranteed amount of any bank guarantee or
the total face value of any letter of credit or similar instrument issued by the
Bank under any other agreement with the Borro wer which has not been cancelled
to the Bank’s satisfaction.

 

facility term means:

 

(i)                                  for a Bill Facility, the period beginning
on the commencement date and ending on the expiry date;

 

(ii)                              for any other facility, the period beginning
on its commencement date (if any) or otherwise on its first drawdown date and
ending at the expiry of the facility term or the expiry date.

 

Where no expiry date or facility term is set out in the Details for a facility
or is otherwise agreed, that facility is provided on an ongoing basis subject to
the terms of this Agreement and does not, for the purposes of this Agreement,
have a ‘facility term’.

 

Fees Guide means the Bank’s “A Guide to Fees and Charges (Business)” and/or the
Bank’s “A Guide to Fees and Charges (International Trade Services)” booklet, as
amended from time to time, as the case may be.

 

final repayment date means in relation to a facility the earlier of:

 

(i)                                     the last day of the facility term (if
any);

 

(ii)                                  the date the facility limit is cancelled;
or

 

(iii)                               the date the facility is terminated or
otherwise ends,

 

or if that day is not a banking day, the next banking day unless otherwise
stated in the Specific Conditions for that facility or unless otherwise agreed.

 

financial accommodation means any financial accommodation and includes the
acceptance, discounting and endorsement of bills and the issue of bank
guarantees and letters of credit.

 

first drawdown date means for a facility, the first date the Borrower makes or
obtains (as relevant) a drawing and means, for a loan account, the first date
the Borrower makes or obtains (as relevant) a drawing which is to be debited to
that loan account.

 

fixed rate period means, in relation to a facility or drawing, the period during
which a specific interest rate or yield rate will apply and will not change.

 

39

--------------------------------------------------------------------------------


 

floating rate in relation to a Bill Facility, has the same meaning as set out in
the Bill Facility Specific Conditions.

 

funded property means in relation to a facility, each property identified in the
Property Conditions applicable to that facility.

 

funding table means, in relation to a project, the Funding Table (if any) in the
relevant Property Conditions.

 

global trade finance facility means any facility to which the Global Trade
Finance Specific Conditions apply, as stated in the Details.

 

gross realisations means the aggregate of all sales contracts in relation to the
project, or, in the Bank’s discretion, an estimate of the aggregate of all sales
contracts in relation to the project.

 

GST means goods and services tax or any similar tax.

 

guaranteed amount means, in relation to a bank guarantee, the amount specified
as the Amount or the Guaranteed Amount in the bank guarantee.

 

A person is insolvent if:

 

(i)                                  they are (or state they are) an insolvent
under administration or insolvent (each as defined in the Corporations Act);

 

(ii)                                  they have a controller appointed, are in
liquidation, in provisional liquidation, under administration or wound up or
have had a receiver appointed to any part of their property;

 

a compromise, arrangement, assignment, moratorium or composition is proposed
with, or becomes effective in relation to, their creditors or any class of their
creditors (in each case, other than to carry out a reconstruction or
amalgamation while solvent on terms approved by the Bank);

 

(iv)                              an application or order has been made (and, in
the case of an application, it is not stayed, withdrawn or dismissed within 30
days), resolution passed, proposal put forward, or any other action taken, in
each case in connection with them, which is preparatory to or could result in
any of the things referred to above;

 

(v)                                 they are taken (under section 459F of the
Corporations Act) to have failed to comply with a statutory demand;

 

(vi)                              they are the subject of an event described in
section 459C(2)(b) or section 585 of the Corporations Act (or they make a
statement from which NAB reasonably deduce they are so subject);

 

(vii)                           they are a natural person, they commit an act of
bankruptcy within the meaning of the Bankruptcy Act 1966 (Cwlth);

 

(viii)                        they are otherwise unable to pay their debts when
they fall due; or

 

(ix)                                something having a substantially similar
effect to any of the things referred to above happens in connection with them
under any law.

 

Interbank Swap Curve means the benchmark interest rates used by banks to swap
their types of borrowings (that is, fixed rate for floating rate) with no
exchange of principal amounts for terms greater than 12 months.

 

interest debit date means, in relation to a facility, the date on which interest
charges are to be debited as set out in the Specific Conditions for that
facility.

 

interest period means, the frequency with which, or the period for which,
interest is calculated and charged as the context requires as stated in this
Letter of Offer or as otherwise agreed.

 

interest rate means the per annum rate of interest applicable to a facility or
part of a facility as described in the Details or as otherwise agreed.

 

40

--------------------------------------------------------------------------------


 

letter of credit means a documentary letter of credit or a standby letter of
credit issued by the Bank pursuant to a facility.

 

loan account means an account the Bank establishes or has already established in
relation to one or more Borrowers or the facility for recording transactions in
connection with a facility and includes, in relation to an overdraft (including
a Foreign Currency Overdraft Facility), the associated transaction account.

 

maturing bill means a bill maturing on a maturity date. maturity date means the
date on which a bill is due to mature.

 

nominated account means in relation to a facility, the account described in the
Details as such, or such other account acceptable to the Bank as the Borrower
nominates for the purposes of debiting and crediting amounts in relation to this
Agreement.

 

other facility that are described as ‘Other Facilities’ in Part 1 of this Letter
of Offer.

 

other financial institution means such other financial institutions, or other
offices of the Bank, locally and overseas, that are involved in providing a
service to a Borrower under or in relation to a facility (whether appointed by
the Bank or not, and whether their involvement is known to the Borrower or not).

 

overdraft means a facility described as such in the Details other than a Foreign
Currency Overdraft Facility.

 

potential event of default means an event which, with the giving of notice
(whether or not notice is actually given), lapse of time, fulfilment or
non-fulfilment of any condition or any combination of the above, would be likely
to become an event of default.

 

practical completion, in relation to a project, has the same meaning as in the
relevant building contract, and any agreement to lease or lease, or as advised
by the relevant architect, as determined by the Bank in its absolute discretion.

 

practical completion date, in relation to a project, means the date on which the
Bank receives the Certificate of Practical Completion.

 

pricing period has the meaning given to that term in the Market Rate Facility
Specific Conditions.

 

proceeds of discount has the meaning given to that term in the Bill Facility
Specific Conditions.

 

project means the development of the site and the construction, development,
commissioning, operation and maintenance of the building(s).

 

project consultants means all development and construction consultants appointed
to the project including, but not limited to, the architect, structural
engineer, mechanical and electrical engineer and any other such consultants as
the Bank deems necessary in its discretion.

 

project documentation means all documentation, whether in written, electronic or
other form, that relates to the construction and development of project,
including all plans, designs, specifications and drawings.

 

property development and investment facility means a facility which has property
development and investment as its purpose, as stated in the Details.

 

property development period means, in relation to a facility to which the
Property Conditions apply, the period described as such in those Property
Conditions.

 

property investment period means, in relation to a facility to which the
Property Conditions apply, the period described as such in those Property
Conditions.

 

Quantity Surveyor, in relation to a property, means a quantity surveyor,
appointed on terms acceptable to the Bank, in respect of the project.

 

receiver includes receiver, or receiver and manager or controller as defined in
the Corporations Act.

 

41

--------------------------------------------------------------------------------


 

related entity means any entity which is related to the first within the meaning
of section 50 of the Corporations Act or any economic entity (as defined in any
approved accounting standard) which describes the first.

 

regulatory authority means any local or foreign government or their
instrumentalities. regulatory event means any:

 

(i)                                     law or other form of regulation;

 

(ii)                              practices or policies of a regulatory
authority;

 

(iii)                          investigation into the Borrower or any related
entity of the Borrower by a regulatory authority;

 

(iv)                              application for or grant of an injunction or
order in respect of any security, facility or account held with the Bank made by
a regulatory authority, or

 

(v)                                 code of practice or custom relating to the
provision of those services which a reasonable and prudent banker would comply
with,

 

whether in Australia or elsewhere, that, in the Bank’s good faith opinion, or
that of another financial institution, applies in any way to a Borrower or a
security provider, or the service.

 

related entity means any entity that is related to the first within the meaning
of section 50 of the Corporations Act or any economic entity (as defined in any
approved accounting standard) which describes the first.

 

relevant regulation means any law, regulation or an official policy, directive,
standard or guideline, which has the force of law, or compliance with which is
in accordance with normal banking practice in the jurisdiction concerned.

 

repricing date means:

 

(i)                                     for a market rate facility, the first
day of any pricing period under that facility; and

 

(ii)                                  for a term loan facility, the first day
after the end of a fixed rate period; and

 

(iii)                          in relation to a drawing under a global trade
finance facility, the last day of the term of that drawing.

 

security means each security interest described in Part 2 of this Letter of
Offer and any substitute or additional security interest applicable to the
facilities provided under this Agreement. Security also includes any priority
agreement relating to any security.

 

security interest means any security for the payment of money or performance of
obligations including a mortgage, charge, lien, pledge, trust or power. Security
interest also includes a guarantee, indemnity or a guarantee and indemnity.

 

security provider means, in relation to a facility, each person (other than the
Borrower for that facility) who gives a security.

 

service means any service the Bank provides to a Borrower under or in relation
to a facility including making or processing any payment or issuing any
document.

 

site, in relation to a property, means the land described by reference to the
property address in the relevant Property Conditions.

 

subsidiary has the same meaning as under the Corporations Act.

 

taxes means taxes, levies, imposts, rates, charges and duties (including GST,
stamp and transaction duties) imposed by any authority together with any related
interest, penalties, fees, fines and expenses in connection with them, except if
imposed on, or calculated having regard to, the Bank’s net income.

 

threshold debt amount means the amount set out in Part 4 of this Letter of
Offer, or if no such amount is set out, $zero .

 

threshold litigation amount means the amount set out in Part 4 of this Letter of
Offer, or if no such amount is set out, $zero.

 

42

--------------------------------------------------------------------------------


 

term loan facility means any facility to which the Term Loan Facility Specific
Conditions apply, as stated in the Details.

 

transaction documents means this Letter of Offer, the Agreement for each
facility, the security, any other documents that include (by variation or
novation or otherwise) the terms of any facility or transaction under them and
any other document that the Bank and a Borrower agree is a transaction document.

 

total amount owing means, at any time, the total of every facility amount owing
and

 

any other amounts which are then due for payment, or which will or may become
due for payment, in connection with the transaction documents.

 

trust means a trust or a settlement.

 

trust deed means, in relation to a trust, the trust deed creating or
constituting the trust.

 

trust documents means, in relation to a trust, the trust deed and all other
documents relating to the trust.

 

trust fund means, in relation to a trust, the assets of the trust.

 

unallocated project contingency means the amount of the ‘project contingency’ as
detailed in the development and construction budget (as amended from time to
time with the Bank’s approval) which remains unallocated at the time of the
relevant drawdown notice.

 

yield rate has the meaning set out in the Bill Facility Specific Conditions.

 

(d)                                 A reference:

 

(i)                                     to a month means a calendar month, and a
reference to a quarter means a calendar quarter, unless otherwise stated;

 

(ii)                                  to any thing includes the whole and each
part of it;

 

(iii)                               to a document includes any variation or
replacement of it;

 

(iv)                              to law means common law, principles of equity,
and laws made by parliament (and laws made by parliament include regulations and
other instruments under them, and consolidations, amendments, re-enactments or
replacements of them);

 

(v)                                 to the words ‘including’, ‘such as’ or ‘for
example’ when introducing an example do not limit the meaning of the words to
which the example relates to that example or examples of a similar kind;

 

(vi)                              to the word person includes an individual, a
partnership, a joint venture, a body corporate, a corporation, an association or
an authority;

 

(vii)                           to a party includes that person’s successors and
permitted substitutes or assigns;

 

(viii)                        to an asset includes all property of any nature,
present or future, tangible or intangible, such as intellectual property rights,
a business and all rights, revenues and benefits in, under or derived from it;

 

(ix)                                to an interest rate means a rate per cent
per annum;

 

(x)                                   to an amount is a reference to an amount
in Australian Dollars unless another currency is specified, in which case it is
a reference to an amount in that specified currency;

 

(xi)                                in the General Conditions, Property
Conditions or any Specific Conditions to a clause is a reference to a clause in
those General Conditions, Property Conditions or Specific Conditions (as the
case may be) unless otherwise stated.

 

(e)                                  If something is to be “to the Bank’s
satisfaction”, it must be satisfactory in both form and substance to the Bank,
and, if the Bank requires, to the Bank’s legal and financial advisers.

 

43

--------------------------------------------------------------------------------


 

The singular includes the plural and vice versa.

 

To the extent permitted by law, any authority given by a Borrower under this
Agreement is irrevocable unless otherwise stated.

 

(h)                                 Nothing in the Agreement is to be
interpreted against a party solely on the ground that the party put it forward.

 

(i)                                     Headings are for convenience only and do
not affect the interpretation of this Agreement, except that where a clause
heading includes the name of a facility that clause applies only to a facility
with that name.

 

(j)                                     A director or other person acceptable to
the Bank must certify a document that is given to the Bank to satisfy a
condition precedent to be a true and complete copy of the original document.

 

20                                  Inconsistency

 

20.1                        Precedence of this clause

 

For the avoidance of doubt, this clause takes precedence over all transaction
documents in relation to resolving any inconsistencies provided for in the
sub-clauses below.

 

20.2                        Transaction documents

 

Unless expressly stated, if there is any inconsistency between any term in this
Letter of Offer (in this case, as amended) and a provision in:

 

(a)                                  a security; or

 

(b)                               any other transaction document,

 

the term in this Letter of Offer takes precedence to the extent of the
inconsistency.

 

20.3                        Facilities

 

Any inconsistency as between the terms of a facility will be resolved, to the
extent that it is impossible to comply with those inconsistent terms, as
follows:

 

(a)                                  the Details take precedence over all of the
following;

 

(b)                                 the Property Conditions take precedence over
all of the following;

 

(c)                                  the Specific Conditions take precedence
over all of the following;

 

(d)                                 any additional documentation referred to in
the Special Conditions section of the Details takes precedence over all of the
following;

 

(e)                                  Parts 2 to 5 (inclusive) of this Letter of
Offer take precedence over all of the following;

 

(f)                                    these General Conditions take precedence
over all of the following; and

 

(g)                               the relevant Fees Guide.

 

44

--------------------------------------------------------------------------------


 

Part 8              Bank Guarantee Facility Specific Conditions

 

1                                         Issue of Bank Guarantees

 

(a)                                  The Borrower may apply for the Bank to
issue a bank guarantee to a beneficiary if:

 

(i)                                  the facility amount owing for the facility
does not and, after the bank guarantee is issued, will not, exceed the facility
limit less any facility limit deduction;

 

(ii)                                  the request is in the form required by the
Bank from time to time;

 

(iii)                          the date the bank guarantee is to be issued is on
or before any issue date;

 

(iv)                              all conditions precedent have been met.

 

(b)                                 The Bank may accept or reject an application
for a bank guarantee in its discretion.

 

2                                         Nominated account

 

The Borrower authorises the Bank to debit the nominated account with any amounts
payable by the Borrower in relation to the facility including interest, fees and
charges, taxes, enforcement expenses, economic costs and amounts payable under
an indemnity, unless otherwise stated or agreed.

 

3                                         Indemnity

 

In addition to any other indemnity obligations in this Agreement, the Borrower
indemnifies the Bank in respect of any amount the Bank pays to a beneficiary
under a bank guarantee. Any amount the Borrower must pay the Bank under this
clause is payable in Australian dollars and becomes due and payable upon the
earlier of:

 

(a)                                  the Bank making payment under a bank
guarantee; or

 

(b)                                 the Bank incurring an obligation to make
payment under a bank guarantee, or

 

(c)                                the Borrower being in default.

 

4                                         Payment of Bank Guarantee without
demand

 

The Bank may, at any time, end its obligations under a bank guarantee by paying
to the beneficiary the guaranteed amount or such lesser amount as is required to
discharge the Bank’s obligations under the bank guarantee, even though no demand
is made on the Bank by that beneficiary.

 

5                                         Partial payments

 

(a)                                  The Borrower agrees that if a demand is
made by a beneficiary for a partial payment of the guaranteed amount, the Bank
may at its discretion and without further reference to the Borrower, pay the
amount demanded and issue to the beneficiary a replacement bank guarantee for
the balance of the guaranteed amount. This procedure may be repeated at the
Bank’s discretion.

 

(b)                                 The Borrower agrees that this Agreement
applies to any replacement bank guarantee issued under this clause.

 

6                                         No obligation to enquire

 

The Borrower irrevocably authorises the Bank to immediately pay any amount
demanded at any time under a bank guarantee. The Borrower agrees that the Bank:

 

(a)                                  need not first refer to the Borrower or
obtain the Borrower’s authority for the payment;

 

(b)                                 need not enquire into the correctness or
validity of any demand made on the Bank under a bank guarantee; and

 

(c)                                  may meet any demand even though the
Borrower disputes the validity of the demand.

 

7                                         Return of Bank Guarantees

 

The Borrower must return to the Bank a bank guarantee if it is given to the
Borrower by the beneficiary on production of a bill of lading or otherwise.

 

45

--------------------------------------------------------------------------------


 

8                                         Amounts paid on default

 

If, on a day when the Borrower makes a payment required under the clause
“Consequences of Default” (see the General Conditions), there are any bank
guarantees in respect of which payment of the whole or part of the guaranteed
amount has not yet been demanded by the beneficiary, and a portion of that
payment represents those undemanded guaranteed amounts, then the Bank will:

 

(a)                               deposit that portion in an interest bearing
deposit account on terms which the Bank considers appropriate (which may include
making the deposit with the Bank).

 

(b)                                 use the amount deposited towards paying a
beneficiary of a bank guarantee when the beneficiary demands payment of moneys
the Bank is liable to pay under the bank guarantee; and

 

(c)                                  pay to the Borrower the amount which the
Bank certifies is that part of the deposited amount which remains and the
interest earned on it (net of the Bank’s income tax liability in connection with
those earnings) which remains after all of the Borrower’s obligations
(contingent or otherwise) under this Agreement have been satisfied.

 

9                                         Debiting accounts

 

The Borrower authorises the Bank to debit to the nominated account any amounts
payable by the Borrower in relation to the facility including interest, fees and
charges, taxes, enforcement expenses, economic costs and amounts payable under
an indemnity, unless otherwise stated or agreed.

 

46

--------------------------------------------------------------------------------


 

Acceptance of Letter of Offer

 

To accept this Letter of Offer, each Borrower must sign the duplicate and return
it to the Bank before the deadline for acceptance set out in the section titled
“Offer Period” at the beginning of this Letter of Offer.

 

If provision is made for security provider/s to sign this letter of offer, then
each security provider must also sign the duplicate and return it to the Bank
before the deadline for acceptance set out in the section titled “Offer Period”
at the beginning of this Letter of Offer.

 

In accepting this Letter of Offer by executing this document, the Borrower:

 

1.                                       accepts the Bank’s offer set out in
this Letter of Offer; and

 

2.                                       acknowledges and confirms that before
indicating that the Borrower intends to be bound, the Borrower has;

 

(i)                                     read this Letter of Offer; and

 

(ii)                                  received and read a copy of each document
that forms part of each Agreement; and

 

3.                                       acknowledges and agrees that the other
facilities are varied / extended as contemplated in Part 1 of this Letter of
Offer; and

 

4.                                  acknowledges and agrees that each security
provided by the Borrower to support any of the facilities provided by the Bank
is, and remains in full force and effect, and continues to secure all present
and future obligations of the Borrowers, and the security providers to the Bank
including obligations in respect of those facilities and the other facilities as
amended by this Letter of Offer; and

 

5.                                       declares that it understands and agrees
that any mortgaged or secured property will be at risk if any Borrower or any
security provider defaults; and

 

6.                                       declares that all information given by
it to the Bank is accurate and not misleading (by omission or otherwise), and
the Borrower acknowledges that the Bank is relying on that information; and

 

7.                                       acknowledges that the Bank may pay a
commission for the introduction of credit business where the Borrower has been
introduced to the Bank by a third party.

 

 

Yours sincerely,

 

 

/s/ Graeme Johnson

 

Graeme Johnson

Associate Director

 

47

--------------------------------------------------------------------------------


 

Incorporated Borrowers sign the duplicate copy of this Letter of Offer where
indicated as an acceptance of these arrangements and return to the Bank. The
original may be retained for the Borrower’s records.

 

Companies Executing without using a Common Seal

 

Executed By

 

Channell Pty Limited ABN 29 002 735 622

 

By being signed by:

 

 

/s/ George Apostolidis

 

/s/ Amarjeet Kulkarni

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

Amarjeet Kulkarni

 

Name of Director

 

Name of Director/Secretary

 

 

 

 

 

 

9/10/07

 

9/10/07

Date

 

Date

 

Executed By

 

Bushmans Group Pty Limited ABN 90 090 744 022

 

By being signed by:

 

 

/s/ George Apostolidis

 

 

/s/ Amarjeet Kulkarni

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

 

Amarjeet Kulkarni

 

Name of Director

 

Name of Director/Secretary

 

 

 

 

 

 

9/10/07

 

9/10/07

Date

 

Date

 

48

--------------------------------------------------------------------------------


 

Acknowledgment by Guarantor/Security Provider

 

By executing this acknowledgment, the guarantor or security provider named below
acknowledges, agrees and confirms that:

 

1.

it has received and read a copy of this Letter of Offer; and

 

 

2.

Part 1 of this Letter of Offer has the effect of varying certain other
facilities as set out in that section; and

 

 

3.

each security (including any guarantee and indemnity) provided by it to support
any of the facilities provided by the Bank is, and remains, in full force and
effect, and continues, and extends, to secure all present and future obligations
of the Borrowers, the guarantors and the security providers to the Bank
including obligations in respect of those facilities and the other facilities as
amended by this Letter of Offer.

 

 

Incorporated Guarantor/Security Provider Executing without using a Common Seal

 

Executed By

 

Channell Pty Limited ABN 29 002 735 622

 

By being signed by:

 

 

/s/ George Apostolidis

 

 

/s/ Amarjeet Kulkarni

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

 

 

 

George Apostolidis

 

 

Amarjeet Kulkarni

 

Name of Director

 

Name of Director/Secretary

 

 

 

 

 

 

9/10/07

 

9/10/07

Date

 

Date

 

49

--------------------------------------------------------------------------------

 